DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “each thermistor of the plurality of thermistors are positioned on the PCB and are adjacent to a respective coupling of the plurality of couplings; and an over-molding material that holds the PCB in place with regard to the O-ring support” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-9 are allowable based upon their dependency thereof claim 1.
With regards to claim 11
The prior art does not disclose or suggest the claimed “a processor positioned on the PCB, wherein the processor is programmed or configured to: monitor a resistance of the reference thermistor, the self-heating thermistor, and the water temperature response thermistor; and run a voltage stabilization routine with regard to the reference thermistor” in combination with the remaining claimed elements as set forth in claim 11.
With regards to claims 12-20 are allowable based upon their dependency thereof claim 11.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murphy et al. PG. Pub. No.: US 2018/0052086 A1 discloses a sensor that includes a printed-circuit board (PCB) and a plurality of sensors (i.e., sensing elements). In the illustrated embodiment, the plurality of sensors includes the viscosity sensor, the level sensor, and a temperature sensor. In other embodiments, the sensing system may include more or fewer sensors than shown in the illustrated embodiment. Each of the plurality of sensors is electrically coupled to the PCB. In some embodiments, the PCB includes a sensor control system, which, among other things, provides power to the plurality of sensors, analyzes data from the plurality of sensors, and outputs the analyzed data to other components such as an external device, the sensing system also includes a communication port, potting, a level aeration filter, a viscosity aeration filter, and a seal. The potting is a potting material used to support and/or protect the PCB as well as other circuitry and components of the sensing system, however is silent on each thermistor of the plurality of thermistors are positioned on the PCB and are adjacent to a respective coupling of the plurality of couplings; and an over-molding material that holds the PCB in place with regard to the O-ring support or a processor positioned on the PCB, wherein the processor is programmed or configured to: monitor a resistance of the reference thermistor, the self-heating thermistor, and the water temperature response thermistor; and run a voltage stabilization routine with regard to the reference thermistor.
Sella US PATENT No.: US 9, 157, 781 B2 discloses a probe disposed at least partially inside the wall of said conduit, protruding surfaces of encapsulated components which are a part of said probe being substantially aligned with an inner surface of said wall, said probe being operationally connected to a control and display unit, said probe comprising a printed circuit board (PCB) on which at least two thermistors are mounted; wherein said at least two thermistors comprise an upstream thermistor serving for baseline measurements; and a spaced apart downstream self-heated thermistor for measuring changes in temperature resulting from a surface of said downstream thermistor being cooled by said liquid flowing through said conduit, however is silent on each thermistor of the plurality of thermistors are positioned on the PCB and are adjacent to a respective coupling of the plurality of couplings; and an over-molding material that holds the PCB in place with regard to the O-ring support or a processor positioned on the PCB, wherein the processor is programmed or configured to: monitor a resistance of the reference thermistor, the self-heating thermistor, and the water temperature response thermistor; and run a voltage stabilization routine with regard to the reference thermistor.
Giuffre et al. US PATENT No.: US 5,923,433 discloses the sensing components package has a PC board supporting a light emitter, a transmitted light detector and additional physical probes represented here by a conductivity probe surrounded at its base by an O-ring. The light emitter, in situ, abuts second sensor tube tab, while the light detector abuts the first sensor tube tab. The physical probes fit through through-holes of the flow tube and are sealed by the O-rings at their base. Other optical or physical sensors might be added as required. Additional electronic components necessary for sensor signal processing would typically be mounted on the PCB but are not shown for the sake of simplicity. Input/output leads provide external electric/electronic connection outside the sensor package. A spring clip for attachment of outside cabling is further provided. Through-holes in the PC board are provided for cooperative engagement with the capture posts of the overmolded casing, however is silent on each thermistor of the plurality of thermistors are positioned on the PCB and are adjacent to a respective coupling of the plurality of couplings; and an over-molding material that holds the PCB in place with regard to the O-ring support or a processor positioned on the PCB, wherein the processor is programmed or configured to: monitor a resistance of the reference thermistor, the self-heating thermistor, and the water temperature response thermistor; and run a voltage stabilization routine with regard to the reference thermistor.
Schopp US PATENT No.: US 4,028,689 discloses a calorimetric flow monitor comprising a measuring head adapted to be connectable to a pipe carrying a flow medium. The measuring head includes two thermistors, one of which is surrounded by a heating coil to be heated thereby. The unheated thermistor and the heatable thermistor together with its heating coil are mounted in a pair of pins protruding from the measuring head. The thermistors are connected in an electrical bridge circuit. A first differential amplifier for determining increases and decreases in the flow of the medium relative to a preset flow is connected to the bridge circuit. Visual indicating devices are optionally provided to indicate when the flow is above and below the preset flow. A second differential amplifier for monitoring the occurrence of breakages in conductors connected to the thermistors and the heating coil, is also connected to the bridge circuit, however is silent on each thermistor of the plurality of thermistors are positioned on the PCB and are adjacent to a respective coupling of the plurality of couplings; and an over-molding material that holds the PCB in place with regard to the O-ring support or a processor positioned on the PCB, wherein the processor is programmed or configured to: monitor a resistance of the reference thermistor, the self-heating thermistor, and the water temperature response thermistor; and run a voltage stabilization routine with regard to the reference thermistor.
Boyer et al. US PATENT No.: US 5,446,531 discloses the plurality of sensors are attached to a substrate and encapsulated, by an overmolding process, with a light transmissive and fluid impermeable material. The sensor cluster can be disposed at numerous different locations within a body of fluid and does not require a conduit to direct the fluid to a particular location proximate the sensor. In a preferred embodiment of the present invention, a circuit is provided which monitors the signal strength of first and second light sensitive components to determine turbidity and, in addition, those signal strengths are also used to advantageously determine the most efficient magnitude of current necessary to drive a light source, such as a light emitting diode. By controlling the current to a light emitting diode as a function of the strength of light signal received by first and second light sensitive components, the turbidity sensor can be operated at a more efficient and effect level, however is silent on each thermistor of the plurality of thermistors are positioned on the PCB and are adjacent to a respective coupling of the plurality of couplings; and an over-molding material that holds the PCB in place with regard to the O-ring support or a processor positioned on the PCB, wherein the processor is programmed or configured to: monitor a resistance of the reference thermistor, the self-heating thermistor, and the water temperature response thermistor; and run a voltage stabilization routine with regard to the reference thermistor.
Sella US PATENT No.: US 9,157,781 B2 discloses an apparatus for determining the fluid flow rate of a liquid passing through a conduit made of a material having a low thermal conductivity, said apparatus comprising a probe disposed at least partially inside the wall of said conduit, protruding surfaces of encapsulated components which are a part of said probe being substantially aligned with an inner surface of said wall, said probe being operationally connected to a control and display unit, said probe comprising a printed circuit board (PCB) on which at least two thermistors are mounted; an upstream thermistor serving for baseline measurements and a spaced apart downstream self-heated thermistor for measuring changes in temperature resulting from a surface of said downstream thermistor being cooled by said liquid flowing through said conduit, said control and display unit repeatedly measuring the electrical resistance of said thermistors to generate signals which are electronically processed by said control and display unit to indicate flow rates, however is silent on each thermistor of the plurality of thermistors are positioned on the PCB and are adjacent to a respective coupling of the plurality of couplings; and an over-molding material that holds the PCB in place with regard to the O-ring support or a processor positioned on the PCB, wherein the processor is programmed or configured to: monitor a resistance of the reference thermistor, the self-heating thermistor, and the water temperature response thermistor; and run a voltage stabilization routine with regard to the reference thermistor.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852